              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00082-MR-WCM


GARDNER-WEBB UNIVERSITY,        )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                ORDER ACCEPTING
                                )                MEMORANDUM AND
PRO FORM SPORTS, LLC and        )                RECOMMENDATION
GARY WILSON,                    )                AND ORDER TO
                                )                SHOW CAUSE
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Magistrate Judge’s

Memorandum and Recommendation [Doc. 27] regarding the withdrawal of

counsel of record for the Defendants.

      On May 18, 2021, the Magistrate Judge filed a Memorandum and

Recommendation in this case recommending that a default be entered as to

Pro Form Sports, LLC due to its failure to retain new counsel after its original

counsel was permitted to withdraw. [Doc. 27]. The parties were advised that

any    objections   to   the    Magistrate    Judge’s     Memorandum        and

Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no




      Case 1:20-cv-00082-MR-WCM Document 37 Filed 06/15/21 Page 1 of 4
written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that a default be entered as to Defendant Pro Form Sports,

LLC.

         The Court next turns to the Defendant Gary Wilson. On February 24,

2021, the Magistrate Judge held a hearing on defense counsel’s motion to

withdraw. At that time, Defendant Wilson advised the Court that he intended

to retain new counsel. [See Doc. 24 at 2]. Since that time, the Plaintiff has

filed two motions to compel against Defendant Wilson due to his failure to

engage in discovery. [Docs. 28, 31]. Defendant Wilson has not responded

to the Plaintiff’s motions. Additionally, the Plaintiff has moved to extend the

case management deadlines by sixty days, based upon Defendant Wilson’s

representations to Plaintiff’s counsel that he intends to retain new counsel.

[Doc. 33]. Notably, however, Defendant Wilson has not filed anything with

the Court to indicate that he is actively seeking counsel, and he has not

sought any extensions of time to respond to the Plaintiff’s pending motions.

Moreover, the Court’s correspondence to Defendant Wilson has been
                                        2



         Case 1:20-cv-00082-MR-WCM Document 37 Filed 06/15/21 Page 2 of 4
returned as undeliverable. [See Docs. 30, 34]. Thus, despite Defendant

Wilson’s representations to Plaintiff’s counsel to the contrary [see Docs. 33-

1, 33-2], it appears that Defendant Wilson may have abandoned this action.

Accordingly, the Court will direct Defendant Wilson to show cause in writing

within fourteen (14) days of the entry of this Order why an entry of default

should not be made against him as well. The Defendant is advised that

failure to respond to the Court’s Order within the time required will likely result

in the entry of default against him and possibly the entry of a default

judgment.

      In light of the fact that Plaintiff’s counsel apparently has been able to

communicate with Defendant Wilson through email, the Court will instruct

Plaintiff’s counsel to forward a copy of this Order to Defendant Wilson’s last

known email address.

      IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 27] is ACCEPTED, and the Clerk of Court is

respectfully directed to make an entry of default as to the Defendant Pro

Form Sports, LLC.

      IT IS FURTHER ORDERED that, within fourteen (14) days of the entry

of this Order, the Defendant Gary Wilson shall SHOW CAUSE why an entry

of default should not be made against him. The Defendant is advised that
                                        3



     Case 1:20-cv-00082-MR-WCM Document 37 Filed 06/15/21 Page 3 of 4
failure to respond to the Court’s Order within the time required will

likely result in the entry of default against him and possibly the entry

of a default judgment.

     Plaintiff’s counsel is instructed to forward a copy of this Order to

Defendant Wilson at his last known email address.

     IT IS SO ORDERED.


                         Signed: June 15, 2021




                                          4



     Case 1:20-cv-00082-MR-WCM Document 37 Filed 06/15/21 Page 4 of 4
